Case 4:20-cv-00239 Document 15 Filed on 03/30/20 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MILLING BENSON, WOODWARD,LLP 3 civil acTIONNONaD-se-uaza
)
)

Plaintiff DISTRICT JUDGE: HUGHES
v. )
)
7 IDGE:
OLGA PAVOVNA BLAKLEY, M.D. )) Me MUTE BRAN
Defendant )
) SECTION: L(5)
)

 

OLGA P. BLAKLEY M.D., OPPOSITION TO MOTION FOR REMAND
Respondent in this matter, Olga P. Blakley, M.D. (“Dr. Blakely”) with respect submits this
opposition to the motion for remand filed by plaintiff Milling, Benson, and Woodward, LLP

(“Milling”) pursuant to Local Rule 6.
I. Summary of Facts
This case is a lawsuit by Milling against Dr. Blakley for attorney’s fees arising out of a
legal engagement where Milling was hired to represent Dr. Blakley in connection with a Louisiana
State Board of Medical Examiners (“LSBME”) matter. Milling was hired by Dr. Shawn Irshan
Chaudary D.C. (“Dr. Chaudary”), who worked adjacent to Dr. Blakley at the Medical and
Diagnostic Clinic, who paid for the Milling engagement. Dr. Chaudary made the decision to hire
Milling Benson in Dr. Blakley’s case, and he paid their retainer and relied on what Mr. Pizza said
about his and his firm’s experience and alleged expertise. Milling’s attorney handling Dr. Blakley’s
case was Normand Pizza, who quoted an initial cost estimate of $10,000, which soon expanded to
$50,000.00, and later $100,000.00. Milling’s work was principally performed from May —

September, 2014, for which Milling billed Dr. Blakley $108,884.94.
Case 4:20-cv-00239 Document 15 Filed on 03/30/20 in TXSD Page 2 of 3

Milling unilaterally terminated their representation of Dr. Blakley by letter on November 4,
2014. However, work in earhest by Milling ceased on or about September 23, 2014, when Milling
issued a “stop work order” in connection with Dr. Blakley’s case, after they overcharged in excess
of over $100,000 more than services performed by other attorneys in locality for the similar or same
cases — less than $7.000 for successful outcome as compared to over $108,000 for Milling’s failed
representation, which is neither reasonable nor ethical . On August 20, 2015, Dr. Blakley sued
Milling pro se in the Civil District Court (Case No. 15-8274) alleging malpractice and various
breaches of duty, voiding the contract. Later, Milling sued Dr. Blakley, instituting the removed case
on December 7, 2015.

Ze Dr. Blakley’s Removal of this Case is Warranted.

Dr. Blakley’s January 22, 2020 notice of removal asserts diversity jurisdiction, 28 U.S.C. §
1332, because Dr. Blakley (a Texas resident) and Milling (a Louisiana-domiciled partnership) are
completely diverse, and the amount in controversy is greater than $75,000. (See, e.g. R. Doc. 1, at
paragraph 1). In her notice of removal, Dr. Blakley pleads for a refund of amounts in excess of
$100,000.00, paid to Milling (R. Doe. 1, at p. 4) and for compensation of $220,000.00 in legal
expenses incurred as a result of Milling’s actions. (R. Doc. 1, at p. 1).

This Court is also vested with original jurisdiction because Milling’s suit against Dr.
Blakley invokes federal question jurisdiction under 28 U.S.C. § 1331, under both the 7m
Amendment’s right to jury trial, and the 14" Amendment’s due process clause. (R. Doc. 1, at p. 6).
Based on the foregoing, Dr. Blakley has a reasonable basis for seeking removal, and this matter
should remain in Federal Court. District Court’s apply a more liberal standard of reasonableness to
pro se litigants, as Dr. Blakley in context of this removal. U.S. Bank Nat'l Ass'n for Chase Mortg.

Fin. Corp. Multiclass Mortg. Pass-Through Certificates Chaseflex Tr. Series 2006-1 v. First

i]
Case 4:20-cv-00239 Document 15 Filed on 03/30/20 in TXSD Page 3 of 3

Morgan, 299 F. Supp. 3d 1202, 1210 (D.N.M. 2017); HSBC Bank USA, Nat. Ass'n v.
Manuel, 2010 WL 3366410, at *2 (N.D. Cal. Aug. 25, 2010) (stating “[i]n view of defendants’ pro
se status, the Court declines to order an award of fees and costs.”)

3. Conclusion

For reasons set forth herein, Milling’s motion for remand and costs and fees should be
denied, and this matter should proceed in federal court. Further, Dr. Blakley has a reasonable
basis for removal, and consequently Milling’s request for costs and fees should be denied.

1. op ee Dh,MD

i | L f if Z
{ /AQt / / ~_LOAALSe f

 

Respectfully Submitted,
BRUNO & BRUNO, LLP

/s/ Olga P. Blakley, M.D.
Olga P. Blakley, M.D., Pro Se

 

CERTIFICATE OF SERVICE i
&-MATLEN — a/O ACCE OC TL! E- Fr Le ME
| certify that on March‘14, 2020 I electronically fited the foregoing with the Clerk of Court

by-using the CM/ECF system, which will send a notice of the electronic filing to all counsel of
, A pa. Vee
/ OOPS WV

f ra J

f), Leh rv
record. PAE a | Aor led frie

/s/ Olga P. Blakley, M.D.
Olga P. Blakley, M.D.
